DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Amendment/Request for Reconsideration filed on 30 June 2022.
Claims 21 – 22, 24, 26, 29 – 30, 38 – 45, and 47 – 51 are pending. Claims 1 – 20, 23, 25, 27 – 28, 31 – 37, and 46 are cancelled by Applicant.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 50 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 50, the limitation, “The method according to claim 50”, is indefinite because the limitation has the claim dependent on itself and it is ambiguous as to the dependency of claim 50.  For the purpose of compact prosecution, the Examiner interprets the limitation, “The method according to claim 50”, to mean “The method according to claim 40”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 41 – 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson et al. (GB 2,172,245 A), hereinafter Robinson.

Regarding claim 41, Robinson discloses a counter-die for punching and/or creasing product, the counter-die comprising: a creasing apparatus (5, fig. 1) selected from the group consisting of a creasing matrix and a punch-creasing plate (Pg. 1, ll. 6 – 10 describes the invention relating to creasing matrix strips or assemblies for use in the production of creases along which material is used to be folded to form boxes and pg. 1, ll. 115 – 123 refers to matrix strip 5 wherein the examiner deems matrix strip 5 as the claimed “a creasing matrix”); said creasing apparatus including an elastic material (Pg. 1, ll. 127 – 129 describes two strips of synthetic resin material 9, 10 and pg. 2, ll. 69 – 72 describes synthetic strips 9, 10 as resilient wherein the examiner deems the synthetic resin material, due to the property of resilience of the synthetic resin material, as “elastic” or capable of recovering its size and shape after deformation caused especially by compressive stress); said creasing apparatus including said two mutually spaced apart, raised material strips (9, 10, fig. 1) together having two mutually spaced apart groove-channel walls (11, 12, fig. 1) defining a groove channel (Pg. 1, l. 129 – pg. 2, l. 4; “the channel”) between said two mutually spaced apart, raised material strips, each of said two mutually spaced apart groove-channel walls having an upper side (The upper portion of sides 11, 12, fig. 1) forming a contact and/or bearing face (Pg. 1, ll. 19 – 23 describes a piece of card placed on the matrix or top surface of the two strips of synthetic resin material 9, 10, wherein a creasing rule forces the card into the channel to produce the desired crease.  The examiner deems when the creasing rule forces the card into the channel, the card contacts the upper portion of sides 11, 12 such that the upper portion of sides 11, 12 form a contact face for the card) for the product (Pg. 1, ll. 19 – 23; “a piece of card”) to be processed; said creasing apparatus including at least one elastic part-region (The region of 9, 10, fig. 1) formed from said elastic material (Pg. 1, ll. 127 – 129 describes two strips of synthetic resin material 9, 10 and pg. 2, ll. 69 – 72 describes synthetic resin material strips 9, 10 as resilient or elastic); wherein said creasing apparatus is configured from said elastic material only in regions (Pg. 1, ll. 127 – 129 describes two strips of synthetic resin material 9, 10 and pg. 2, ll. 69 – 72 describes synthetic resin material strips 9, 10 as resilient or elastic. Fig. 1 shows a region of the die strip comprising two strips of synthetic resin material 9, 10 and a region comprising metal strip 6), and wherein at least a portion of said upper side of at least one of said two mutually spaced apart groove-channel walls is formed from said elastic material (Fig. 1 shows the entire upper portion of sides 11, 12 is made of the synthetic resin material and pg. 2, ll. 69 – 72 describes synthetic resin material strips 9, 10 as resilient or elastic) and is part of an external layer of said creasing apparatus (Fig. 1 shows the synthetic resin material strips as an external layer in comparison to metal strip 6); wherein said two mutually spaced apart groove-channel walls are defined by a main body (The body or structure of matrix strip 5, fig. 1) of said creasing matrix, and wherein said elastic material is disposed to define an elastically resilient upper side (The upper portion of sides 11, 12 are made of synthetic resin material wherein pg. 2, ll. 69 – 72 describes the synthetic resin material as resilient or elastic) that is displaceable at least in regions of at least one of said two mutually spaced apart groove-channel walls (Pg. 1, ll. 19 – 23 describes a piece of card placed on the matrix or top surface of the two strips of synthetic resin material 9, 10, wherein a creasing rule forces the card into the channel to produce the desired crease.  The examiner deems, due to the property of resilience of the synthetic resin material, upon impingement of counter-die 5 by pressure as described in pg. 1, ll. 19 – 23, the two strips of synthetic resin material 9, 10 would compress or is displaceable from an initial position downward in a processing direction as the card is forced into the channel.  The examiner further deems, due to the property of resilience of the synthetic resin material, that after the impingement of pressure, the two strips of synthetic resin material 9, 10 would spring back to an uncompressed state in a self-acting manner to return to the initial position) and wherein said elastic material is disposed on said main body of said creasing matrix or on said main body of said punch-creasing plate (Fig. 1 shows resin strips 9, 10 are disposed on a portion of the main body 5 of the creasing matrix of fig. 1 comprising the metal strip 6; the adhesive tape 7; and the paper strip 8).

Regarding claim 42, Robinson discloses said elastic material (Pg. 1, ll. 127 – 129 describes two strips of synthetic resin material 9, 10 and pg. 2, ll. 69 – 72 describes synthetic resin material strips 9, 10 as resilient or elastic), which defines said elastically resilient upper side (The upper portion of sides 11, 12 are made of synthetic resin material where pg. 2, ll. 69 – 72 describes synthetic resin material as resilient or elastic), upon impingement of the counter-die by pressure, is at least partially compressible such that said elastically resilient upper side is displaceable in a downward manner in a processing direction, and wherein said elastically resilient upper side, after the impingement with pressure, springs back to an uncompressed state in a self-acting manner to return to the initial position (Pg. 1, ll. 19 – 23 describes a piece of card placed on the matrix or top surface of the two strips of synthetic resin material 9, 10, wherein a creasing rule forces the card into the channel to produce the desired crease.  The examiner deems, due to the property of resilience of the synthetic resin material, upon impingement of counter-die 5 by pressure as described in pg. 1, ll. 19 – 23, the two strips of synthetic resin material 9, 10 would compress or is displaceable downward in a processing direction as the card is forced into the channel.  The examiner further deems, due to the property of resilience of the synthetic resin material, that after the impingement of pressure, the two strips of synthetic resin material 9, 10 would spring back to an uncompressed state in a self-acting manner to return to the initial position).

Regarding claim 43, Robinson discloses at least one stable part-region (Region of 6, fig. 1) adjoining at least one elastic part-region (Region of 9, 10, fig. 1) formed of said elastic material (Pg. 1, ll. 127 – 129 describes two strips of synthetic resin material 9, 10 and pg. 2, ll. 69 – 72 describes synthetic resin material strips 9, 10 as resilient or elastic), said at least one stable part-region (Region of 6, fig. 1) formed of a material that is more dimensionally stable than said elastic material of said at least one elastic part-region (Pg. 1, l. 124 describes metal strip 6 wherein one having ordinary skill in the art would recognize that the metal of metal strip 6 is stiffer than the “resilient” synthetic resin material of synthetic resin material strips 9, 10).

Regarding claim 44, Robinson discloses said at least one elastic part-region is not an intermediate layer of the counter-die and runs in a transverse direction and/or is horizontally aligned, and/or said at least one elastic part-region additionally defines an intermediate layer of the counter-die that runs in the transverse direction and/or is horizontally aligned (Please note due to the term “and/or” in the claim, the examiner interprets the claim as “said at least one elastic part-region is not an intermediate layer of the counter-die and runs in a transverse direction” or “said at least one elastic part-region is horizontally aligned”. Fig. 1 shows the layer/region of the apparatus of annotated figs. 1, 2 comprising the two strips of synthetic resin material 9, 10 as being horizontally aligned thus satisfying the second portion and the last portion of the claim delineated by the term “and/or”).

Regarding claim 45, Robinson discloses at least one elastic part-region (region of 9, 10, fig. 1) is configured in at least one part-region that is directly adjacent to the groove channel (Pg. 1, l. 129 – pg. 3, l. 4; “the channel”) (As shown in fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 – 22, 24, 26, 29 – 30, 38 – 40, and 47 – 50 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (GB 2,172,245 A), hereinafter Robinson, in view of Rillivo BVBA (BE 1019058 A3), hereinafter Rillivo.
[AltContent: textbox (grove
channel (G))][AltContent: textbox (A)][AltContent: textbox (B)][AltContent: connector][AltContent: connector]

Regarding claim 21, discloses a counter-die for punching and/or creasing product, the counter-die comprising: a die strip (5, fig. 1) including two mutually spaced apart, raised material strips (9, 10, fig. 1); said die strip including an elastic material (Pg. 1, ll. 127 – 129 describes two strips of synthetic resin material 9, 10 and pg. 2, ll. 69 – 72 describes synthetic strips 9, 10 as resilient wherein the examiner deems the synthetic resin material, due to the property of resilience of the synthetic resin material, as “elastic” or capable of recovering its size and shape after deformation caused especially by compressive stress); said die strip including said two mutually spaced apart, raised material strips together having two mutually spaced apart groove-channel walls (11, 12, fig. 1) defining a groove channel (Pg. 1, l. 129 – pg. 3, l. 4; “the channel”) between said two mutually spaced apart, raised material strips, each of said two mutually spaced apart groove-channel walls having an upper side (The upper portion of sides 11, 12, fig. 1) forming a contact and/or bearing face (Pg. 1, ll. 19 – 23 describes a piece of card placed on the matrix or top surface of the two strips of synthetic resin material 9, 10, wherein a creasing rule forces the card into the channel to produce the desired crease.  The examiner deems when the creasing rule forces the card into the channel, the card contacts the upper portion of sides 11, 12 such that the upper portion of sides 11, 12 form a contact face for the card) for the product (Pg. 1, ll. 19 – 23; “a piece of card”) to be processed; wherein said die strip is configured from said elastic material only in regions (Fig. 1 shows a region of the die strip comprising two strips of synthetic resin material 9, 10 and a region comprising metal strip 6), and wherein at least a portion of said upper side of at least one of said two mutually spaced apart groove-channel walls is formed from said elastic material and is part of an external layer of the die strip (Fig. 1 shows the synthetic resin material strips 9, 10 as an external layer in comparison to metal strip 6);  wherein said at least on elastic layer is formed by an elastic upper layer (Fig. 1 shows the synthetic resin material strips 9, 10 as an external layer in comparison to metal strip 6) that at least in regions configures the upper side and is adjoined, downwardly and distally from said upper layer, by at least one lower layer (6, fig. 1) of the material strip that forms a stable part-region (Region of 6, fig. 1), said at least one lower layer being formed of a material which, in relation to the elastic upper layer, is more dimensionally stable (Pg. 1, l. 124 describes metal strip 6 wherein one having ordinary skill in the art would recognize that the metal of metal strip 6 is stiffer than the “resilient” synthetic resin material of synthetic resin material strips 9, 10).

Robinson does not explicitly disclose each of said two mutually spaced apart, raised material strips that form the groove channel walls is formed of multiple lavers, wherein each of said two mutually spaced apart, raised material strips is only in regions configured from an elastic material and has at least one elastic part-region configured from the elastic material that forms at least one elastic laver of the material strip and extends in a transverse direction and/or is horizontally aligned; wherein said die strip includes a carrier layer, an adhesive layer, and a protective cover; wherein said two mutually spaced apart, raised material strips are raised profiles disposed on said carrier layer; wherein said carrier layer has a lower side, which faces away from said two mutually spaced apart, raised material strips, and said adhesive layer is disposed on said lower side of said carrier layer; and wherein said protective cover releasably covers said adhesive layer.
However, Rillivo teaches each of said two mutually spaced apart, raised material strips (A, B, annotated fig. 2) that form the groove channel walls (The walls of groove channel 11 adjacent to material strips A, B, annotated fig. 2) is formed of multiple layers (3, 5, fig. 2), wherein each of said two mutually spaced apart, raised material strips is only in regions (The region of 3 and the region of 5, fig. 2) configured from an elastic material (5, fig. 2; Pg. 9, para. 4 – 6 of the Rillivo translation describes intermediate layer made of silicone rubber) and has at least one elastic part-region (the region of 3, fig. 2) configured from the elastic material that forms at least one elastic layer (The layer of 3, fig. 2) of the material strip (Apparatus of fig. 2) and extends in a transverse direction and/or is horizontally aligned (Fig. 2 shows intermediate layer 3 horizontally aligned) (One having ordinary skill in the art would recognize that with the incorporation of the teachings of Rillivo with the invention of Robinson, the metal supporting plate 3 of Rillivo is an analogous structure to metal strip 6 of Robinson and would replace metal strip 6 of Robinson for metal supporting plate 3 Rillivo as shown in the examiner’s interpretation of Robinson as modified by Rillivo.  One having ordinary skill in the art would further recognize that the die strip of Robinson, as modified by Rillivo, as shown in the examiner’s interpretation, includes the at least one elastic layer A or layer 9, 10 of Robinson, the at least one lower layer B1 or a top half/layer of the metal supporting plate 3 of Rillivo, a carrier layer B2 or a bottom half/layer of the metal supporting plate 3 of Rillivo, an adhesive layer C or adhesive layer 7 of Robinson, and a protective cover D or paper strip 8 of Robinson.  Please note, the plain meaning of the term, “layer”, is “one thickness laid over another” – Merriam Webster dictionary, wherein the meaning of the term “layer” does not specify that a layer must be made of a different material.  In the instant case, the term “layer” is defined by a function (i.e., a carrier layer”) wherein bottom half/layer of the metal supporting plate 3 of Rillivo satisfies that function by carrying the grooves walls comprising the at least one layer B1 and the at least one elastic layer A.  One having ordinary skill in the art would further recognize that the die strip of Robinson, as modified by Rillivo, has the two mutually spaced apart, raised material strips, as shown in the examiner’s interpretation, with raised profiles disposed on said carrier layer B2 and that said carrier layer B2 has a lower side, which faces away from said two mutually spaced apart, raised material strips as shown in the examiner’s interpretation, and has said adhesive layer C disposed on said lower side of said carrier layer B1; and said protective cover D releasably covers said adhesive layer B1.  Figure 1 shows paper strip 8 as releasable or removable).
Because both the metal strip of Robinson and the metal supporting plate of Rillivo supports and carries the external layers of a creasing matrix and functions as the base of the groove channel of the creasing matrix, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to substituted the metal strip of Robinson for the metal supporting plate of Rillivo to predictively support and carry the external layers of a creasing matrix and function as the base of the groove channel of the creasing matrix.  KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).

Regarding claim 22, Robinson, as modified by Rillivo, discloses the invention as recited in claim 21.
Robinson further discloses said upper side (The upper portion of sides 11, 12, fig. 1) of said at least one of two mutually spaced apart groove-channel walls (11, 12, fig. 1), which is made from said elastic material (Pg. 1, ll. 127 – 129 describes two strips of synthetic resin material 9, 10 and pg. 2, ll. 69 – 72 describes synthetic resin material strips 9, 10 as resilient or elastic), forms the elastically resilient upper side (The upper portion of sides 11, 12 are made of synthetic resin material where pg. 2, ll. 69 – 72 describes synthetic resin material as resilient or elastic), upon impingement of the counter-die by pressure, is at least partially compressible such that said displaceable and elastically resilient upper side, proceeding from an initial position, is displaceable in a downward manner in a processing direction, and wherein said displaceable and elastically resilient upper side, after the impingement with pressure, springs back to an uncompressed state in a self-acting manner to return to the initial position (Pg. 1, ll. 19 – 23 describes a piece of card is placed on the matrix or top surface of the two strips of synthetic resin material 9, 10, wherein a creasing rule forces the card into the channel to produce the desired crease.  The examiner deems, due to the property of resilience of the synthetic resin material, upon impingement of counter-die 5 by pressure as described in pg. 1, ll. 19 – 23, the two strips of synthetic resin material 9, 10 would compress from an initial position downward in a processing direction as the card is forced into the channel.  The examiner further deems, due to the property of resilience of the synthetic resin material, that after the impingement of pressure, the two strips of synthetic resin material 9, 10 would spring back to an uncompressed state in a self-acting manner to return to the initial position).

Regarding claim 24, Robinson, as modified by Rillivo, discloses the invention as recited in claim 21.
Robinson further discloses at least one stable part-region (The region of 6, fig. 1) adjoining at least one elastic part-region (The region of 9, 10, fig. 1) formed of said elastic material (Pg. 1, ll. 127 – 129 describes two strips of synthetic resin material 9, 10 and pg. 2, ll. 69 – 72 describes synthetic resin material strips 9, 10 as resilient or elastic), said at least one stable part-region formed of a material that is more dimensionally stable than said elastic material of said at least one elastic part-region (Pg. 1, l. 124 describes metal strip 6 wherein one having ordinary skill in the art would recognize that the metal of metal strip 6 is stiffer than the “resilient” synthetic resin material of synthetic resin material strips 9, 10).

Regarding claim 26, Robinson, as modified by Rillivo, discloses the invention as recited in claim 21.
Robinson discloses said at least one elastic part-region is not an intermediate layer of the counter-die and runs in a transverse direction and/or is horizontally aligned, (Please note due to the term “and/or” in the claim, the examiner interprets the claim as “said at least one elastic part-region is not an intermediate layer of the counter-die and runs in a transverse direction” or “said at least one elastic part-region is horizontally aligned”. Fig. 1 shows the layer/region of the apparatus of annotated figs. 1, 2 comprising the two strips of synthetic resin material 9, 10 as being horizontally aligned thus satisfying the second portion and the last portion of the claim delineated by the term “and/or”).

Regarding claim 29, Robinson, as modified by Rillivo, discloses the invention as recited in claim 21.
Robinson discloses at least one elastic part-region (The region of 9, 10, fig. 1) is configured in at least one part-region that is directly adjacent to the groove channel (Pg. 1, l. 129 – pg. 3, l. 4; “the channel”) (As shown in fig. 1).

Regarding claim 30, Robinson, as modified by Rillivo, discloses the invention as recited in claim 21.
Robinson discloses said two mutually spaced apart, raised material strips (9, 10, annotated fig. 2) extend parallel to one another and form said two mutually spaced apart groove channel walls (11, 12, fig. 1) (As shown in fig. 1), and wherein said upper side (The upper portion of sides 11, 12, fig. 1) of at least one said two mutually spaced apart groove channel walls formed of said elastic material  which is elastically resilient and is displaceable (Pg. 1, ll. 127 – 129 describes two strips of synthetic resin material 9, 10 and pg. 2, ll. 69 – 72 describes synthetic strips 9, 10 as resilient), at least in a part-region (The region of 9, 10, fig. 1) of at least one of said two mutually spaced, raised material strips that is assigned to the groove channel (Pg. 1, l. 129 – pg. 3, l. 4; “the channel”) (The regions of 9, 10 form sides 11, 12 and the channel, and are made of synthetic resin material where pg. 2, ll. 69 – 72 describes synthetic resin material as resilient or elastic).

Regarding claim 38, Robinson, as modified by Rillivo, discloses the invention as recited in claim 21.
Robinson does not expressly disclose said elastic material has a modulus of elasticity of 10 to 500 MPa.
However, Rillivo discloses said elastic material (Pg. 9, para. 4 – 6 of the Rillivo translation; “silicone rubber”) has a modulus of elasticity of 10 to 500 MPa (pg. 9, para. 4 – 6 of the Rillivo translation states elastic material can consist of silicone rubber; the supporting reference of www.matweb.com (silicone rubber characteristics datasheet) shows an inherent characteristic of silicone rubber is an average modulus of elasticity of 79.3 MPa wherein 79.3 MPa is within Applicant’s claimed range of 10 MPa to 500 MPa – MPEP 2131.01).
Because both the elastic material of Robinson and the elastic material of Rillivo teach an elastic material for defining a resilient platform of a counter-die for a product or a material undergoing impingement with pressure from the punching and/or creasing tool, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have substitute the elastic material of Robinson for the elastic material of Rillivo to achieve the predictable result of defining a resilient platform for a product or a material undergoing impingement with pressure from the punching and/or creasing tool. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).  Please note, one having ordinary skill in the art would be motivated to substitute the elastic material of Robinson for the elastic material of Rillivo because Robinson does not define elastic material other than the broad descriptive “a synthetic resin material” wherein Rillivo expressly describes the elastic material as “silicone rubber” allowing one having ordinary skill in the art to make the invention of Robinson.

Regarding claim 39, Robinson, as modified by Rillivo, discloses the invention as recited in claim 21.
Robinson further discloses at least one stable part-region (The region of 6, fig. 1) adjoining at least one elastic part-region (The region of 9, 10, fig. 1), said at least one stable part-region formed of a material that is more dimensionally stable and/or harder than said elastic material of said at least one elastic part-region (Pg. 1, l. 124 describes metal strip 6 wherein one having ordinary skill in the art would recognize that the metal of metal strip 6 is stiffer than the “resilient” synthetic resin material of synthetic resin material strips 9, 10).
Robinson does not expressly disclose said more stable part-region having a modulus of elasticity of 600 to 250,000 MPa.
However, Rillivo teaches said more stable part-region (3, fig. 2) having a modulus of elasticity of 600 to 250,000 MPa (The supporting reference of www.matweb.com (aluminum characteristics datasheet) shows an inherent characteristic of aluminum is a modulus of elasticity of 68,000 MPa wherein 68,000 MPa is within Applicant’s claimed range of 600 MPa to 250,000 MPa – MPEP 2131.01).
Because both the more stable part-region of Robinson and the more stable part-region of Rillivo teach a more stable part-region or metal for defining the base support platform for a counter-die, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have substitute the more stable part-region of Robinson and the more stable part-region of Rillivo to achieve the predictable result of defining the base support platform for a counter-die. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).  Please note, one having ordinary skill in the art would be motivated to substitute the elastic material of Robinson for the elastic material of Rillivo because Robinson does not define the more stable part-region material other than the broad descriptive “a metal strip” wherein Rillivo expressly describes the more stable part-region as “aluminum” allowing one having ordinary skill in the art to make use of the invention of Robinson.

Regarding claim 40, Robinson discloses a method for creasing paper, cardboard, or corrugated cardboard material, the method comprising: providing a punching and/or creasing tool (Pg. 1, ll. 19 – 23 describes a piece of card is placed on the matrix or top surface of the two strips of synthetic resin material 9, 10, wherein a creasing rule forces the card into the channel to produce the desired crease.  The examiner deems the creasing rule as the claimed “a punching/creasing tool”) with a counter-die (5, fig. 1) selected from the group consisting of a die-strip, a creasing matrix, and a punch-creasing plate (pg. 1, ll. 119 – 123 describes a matrix strip 5 wherein the examiner deems matrix strip 5 as the claimed “a creasing matrix”), the at least one counter-die having a groove channel (Pg. 1, l. 129 – pg. 3, l. 4; “the channel”) between two mutually spaced-apart groove channel walls (11, 12, annotated fig. 2) forming the one groove channel, and wherein the two mutually spaced apart groove channel walls have an upper side (the upper portion of sides 11, 12, fig. 1) forming a contact and/or bearing face (Pg. 1, ll. 19 – 23 describes a piece of card is placed on the matrix or top surface of the two strips of synthetic resin material 9, 10, wherein a creasing rule forces the card into the channel to produce the desired crease.  The examiner deems when the creasing rule forces the card into the channel, the card contacts the upper portion of sides 11, 12 such that the upper portion of sides 11, 12 form a contact face for the card) for the material (Pg. 1, ll. 19 – 23; “a piece of card”) to be processed; wherein the at least one counter-die only in regions is configured from an elastic material (Pg. 1, ll. 127 – 129 describes two strips of synthetic resin material 9, 10 and pg. 2, ll. 69 – 72 describes synthetic resin material strips 9, 10 as resilient or elastic. Fig. 1 shows a region of the die strip comprising two strips of synthetic resin material 9, 10 and a region comprising metal strip 6), so that the counter-die is partly elastic such that, upon impingement with pressure from the punching and/or creasing tool that carries out a creasing operation is partially compressed (Pg. 1, ll. 19 – 23 describes a piece of card is placed on the matrix or top surface of the two strips of synthetic resin material 9, 10, wherein a creasing rule forces the card into the channel to produce the desired crease.  The examiner deems, due to the property of resilience of the synthetic resin material, upon impingement of counter-die 5 by pressure as described in pg. 1, ll. 19 – 23, the two strips of synthetic resin material 9, 10 would compress from an initial position downward in a processing direction as the card is forced into the channel); wherein said elastic material is part of an external layer of the counter-die (Fig. 1 shows synthetic resin material strips 9, 10 as an external layer of metal strip 6); subjecting the counter-die to pressure with the punching and/or creasing tool to at least partially compress the one counter-die in such a manner that the upper side of at least one of the two mutually spaced-apart groove channel walls of the groove channel, proceeding from an initial position, is displaced in a downward direction defining a processing direction, and wherein the upper side after the impingement with pressure, by virtue of the elastic material springs back to an uncompressed state in a self-acting manner, returning to the initial position (Pg. 1, ll. 19 – 23 describes a piece of card is placed on the matrix or top surface of the two strips of synthetic resin material 9, 10, wherein a creasing rule forces the card into the channel to produce the desired crease.  The examiner deems, due to the property of resilience of the synthetic resin material, upon impingement of counter-die 5 by pressure as described in pg. 1, ll. 19 – 23, the two strips of synthetic resin material 9, 10 would compress from an initial position downward in a processing direction as the card is forced into the channel.  The examiner further deems, due to the property of resilience of the synthetic resin material, that after the impingement of pressure, the two strips of synthetic resin material 9, 10 would spring back to an uncompressed state in a self-acting manner to return to the initial position).

Robinson does not explicitly disclose the groove channel extends through said elastic material and into another material of the counter-die.
However, Rillivo teaches the groove channel (11, fig. 2) extends through said elastic material (5, fig. 2) and into another material (3, fig. 2) of the counter-die (Apparatus of fig. 2).
Because both the metal strip of Robinson and the metal supporting plate of Rillivo supports and carries the external layers of a creasing matrix and functions as the base of the groove channel of the creasing matrix, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to substituted the metal strip of Robinson for the metal supporting plate of Rillivo to predictively support and carry the external layers of a creasing matrix and function as the base of the groove channel of the creasing matrix.  KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).

Regarding claim 47, Robinson discloses the invention as recited in claim 41.
Robinson does not expressly disclose said elastic material has a modulus of elasticity of 10 to 500 MPa.
However, Rillivo discloses said elastic material (Pg. 9, para. 4 – 6 of the Rillivo translation; “silicone rubber”) has a modulus of elasticity of 10 to 500 MPa (Pg. 9, para. 4 – 6 of the Rillivo translation states elastic material can consist of silicone rubber; the supporting reference of www.matweb.com (silicone rubber characteristics datasheet) shows an inherent characteristic of silicone rubber is an average modulus of elasticity of 79.3 MPa wherein 79.3 MPa is within Applicant’s claimed range of 10 MPa to 500 MPa – MPEP 2131.01).
Because both the elastic material of Robinson and the elastic material of Rillivo teach an elastic material for defining a resilient platform of a counter-die for a product or a material undergoing impingement with pressure from the punching and/or creasing tool, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have substitute the elastic material of Robinson for the elastic material of Rillivo to achieve the predictable result of defining a resilient platform for a product or a material undergoing impingement with pressure from the punching and/or creasing tool. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).  Please note, one having ordinary skill in the art would be motivated to substitute the elastic material of Robinson for the elastic material of Rillivo because Robinson does not define elastic material other than the broad descriptive “a synthetic resin material” wherein Rillivo expressly describes the elastic material as “silicone rubber” allowing one having ordinary skill in the art to make use of the invention of Robinson.

Regarding claim 48, Rillivo discloses the invention as recited in claim 41.
Robinson further discloses a stable part-region (The region of 6, fig. 1) adjoining at least one elastic part-region (the region of 9, 10, fig. 1), said one stable part-region having a material that, in relation to said at least one elastic part-region (The region of 9, 10),  is more dimensionally stable (Pg. 1, l. 124 describes metal strip 6 wherein one having ordinary skill in the art would recognize that the metal of metal strip 6 is harder than the “resilient” synthetic resin material of synthetic resin material strips 9, 10). 
Robinson does not expressly disclose said more stable part-region having a modulus of elasticity of 600 to 250,000 MPa.
However, Rillivo teaches said more stable part-region (3, fig. 2) having a modulus of elasticity of 600 to 250,000 MPa (The supporting reference of www.matweb.com (aluminum characteristics datasheet) shows an inherent characteristic of aluminum is a modulus of elasticity of 68,000 MPa wherein 68,000 MPa is within Applicant’s claimed range of 600 MPa to 250,000 MPa – MPEP 2131.01).
Because both the more stable part-region of Robinson and the more stable part-region of Rillivo teach a more stable part-region or metal for defining the base support platform for a counter-die, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have substitute the more stable part-region of Robinson and the more stable part-region of Rillivo to achieve the predictable result of defining the base support platform for a counter-die. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).  Please note, one having ordinary skill in the art would be motivated to substitute the elastic material of Robinson for the elastic material of Rillivo because Robinson does not define the more stable part-region material other than the broad descriptive “a metal strip” wherein Rillivo expressly describes the more stable part-region as “aluminum” allowing one having ordinary skill in the art to make use of the invention of Robinson.

Regarding claim 49,  Robinson, as modified by Rillivo, discloses the invention as recited in claim 21.
The modified Robinson discloses said groove channel (G, Examiner’s interpretation of Robinson as modified by Rillivo BVBA) does not extend into said carrier layer (B2, Examiner’s interpretation of Robinson as modified by Rillivo BVBA).

Regarding claim 50,  Robinson, as modified by Rillivo, discloses the invention as recited in claim 40.
The modified Robinson discloses the counter-die (Apparatus of Examiner’s interpretation of Robinson as modified by Rillivo BVBA) has a carrier layer (B2, Examiner’s interpretation of Robinson as modified by Rillivo BVBA) supporting the elastic material (via layer B1); and the groove channel (G, Examiner’s interpretation of Robinson as modified by Rillivo BVBA) does not extend into said carrier layer (B2, Examiner’s interpretation of Robinson as modified by Rillivo BVBA).


Allowable Subject Matter
Claim 51 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s amendments, filed 30 June 2022, with respect to the claim objection of claim 21 have been fully considered and are persuasive.  The claim objection of claim 21 has been withdrawn. 
Applicant’s amendments, filed 30 June 2022, with respect to the rejection of claim 22, 24, 26, 29 – 30, 38 – 39, 42 – 43, and 48 under 35 USC §112(b) have been fully considered and are persuasive.  The rejection of claim 30 under 35 USC 112(b) has been withdrawn. 
Applicant’s arguments, filed 12 November 2021, with respect to the rejection of claims 41 – 46 under 35 USC 102(a)(1) have been considered but are found unpersuasive.
Applicant argues:
Regarding the main body, the comments in the office action refer to the body or structure of the entire matrix strip 5 that is shown in figure 1 of Robinson. 

In Robinson, the groove channel walls are formed between the synthetic resin strips 9 and 10 (see figure 1). Thus, if the synthetic resin strips 9 and 10 are equated with the claimed main body that defines the groove channel walls required by claim 41, then these synthetic resin strips 9 and 10 cannot also be an elastic material that is disposed on this main body. Therefore, the invention as now defined by claim 41 is not anticipated by Robinson.

	In response to applicant’s argument that the amendment is not disclosed in Robinson, applicant states if the synthetic resin strips 9 and 10 are equated with the claimed main body that defines the groove channel walls required by claim 41, then these synthetic resin strips 9 and 10 cannot also be an elastic material that is disposed on this main body; however, the Office action filed 31 March 2022 equates the body or structure of matrix strip 5 with the claimed main body, not just the resin strips 9, 10, wherein the body or structure of matrix strip 5 comprises resin strips 9, 10; a metal strip 6; an adhesive tape 7; and a paper strip 8.   Regarding the limitation of the amendment, “said elastic material is disposed on said main body of said creasing matrix or on said main body of said punch-creasing plate”, Robinson discloses resin strips 9, 10 are disposed on a portion of the main body 5 of the creasing matrix of fig. 1 comprising the metal strip 6; the adhesive tape 7; and the paper strip 8.  Please note, while limitations are read in light of the specification, the specification is confusing regarding whether the elastic material is part of the main body or not part of the main body.  For example, pg. 18, ll. 16 – 21 describes the elastic layer as part of the main body but pg. 36, ll. 7 – 11 describes the elastic layer as not part of the main body.  Given the former citation in the specification, the limitation is interpreted in light of the specification in that the elastic material is part of the main body, thus the rejection given in the instant Office action is appropriate.

Applicant’s arguments, filed 12 November 2021, with respect to the rejection of claims 41 – 46 under 35 USC 102(a)(1) have been considered but are found unpersuasive.
Applicant argues:
Applicant respectfully believes the motivation for performing the modification is not valid since it ignores the actual teaching in Rillivo. Rillivo teaches a structure in which an elastically compressible intermediate layer 5 is located between an outer metal contact plate 2 and a support plate 3. Grooves 11 are formed in the structure and extends from the contact plate 2, through the intermediate layer 5 and into the support plate 3 (see, for example, figures 2 and 3).

	In response to the applicant’s argument that the motivation is not valid, the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness.  See MPEP 2143. One such rationale is the simple substitution of one known element for another to obtain predictable results.  This rationale is used as the basis to support a conclusion of obviousness in the instant application.  See MPEP 2143 I.B. In the rejection set forth in the Office action filed 31 March 2022, the rejection establishes that Robinson discloses a device which differed from the claimed device by the substitution of some components with other components (i.e., the carrier layer).  Next, the rejection establishes that Rillivo teaches the substituted components and their functions were known in the art (i.e., the carrier layer having a portion of the layer forming the groove walls).  Lastly, the rejection established a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.  Applicant does not address this rationale and gives no evidence that one of ordinary skill in the art could not have substituted one known element for another or that the results of the substitution would not have been predictable.  Instead, applicant presents a strawman argument wherein applicant alleges a motivation that was not given in the rejection and then presents an argument why the alleged motivation is not valid.  Since applicant did not address the motivation of record, that is, the rationale of the simple substitution of one known element for another to obtain predictable results, applicant’s argument regarding the validity of the motivation is without foundation.  Thus, the rejection of claims 21 – 22, 24, 26, 29 – 30, 38 – 40, and 47 – 48 is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626.  The examiner can normally be reached on 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        7 October 2022

/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731